                       JN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT.OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:17-HC-2034-D


LEONARD EUGENE JOYNER,                     )
                                           )
                               Petitioner, )
                                           )
                  v.                       )                        ORDER
                                           )
ERIK A. HOOKS,                             )
                                           )
                               Respondent. )


        On May 28, 2019, Magistrate Judge Numbers issued a Memorandum and Recommendation

("M&R") [D.E. 22] and recommended that the court grant respondent's motion for summary

judgment [D.E. 15], dismiss petitioner Leonard Eugene Joyner's ("Joyner") petition for a writ of

habeas corpus under 28 U.S.C. § 2254 [D.E. l], and deny a certificate of appealability. Joyner did

not object to the M&R.

        "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district colirt need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

        The court has reviewed the M&R and the record. The court is satisfied that there is no clear

error on the face ofthe record. Accordingly, the court adopts the conclusions in the M&R [D.E. 22].
       In sum, the court ADOPTS the conclusions in the M&R [D.E. 22], GRANTS respondent's

motion for summary judgment [D.E. 15], DISMISSES Joyner's petition for a writ of habeas corpus

under 28 U.S.C. § 2254 [D.E. 1], and DENIES a certificate of appealability. See 28 U.S.C. §

2253(c); Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473,

483-84 (2000). The clerk shall close the case.

       SO ORDERED. This L         day of August 2019.




                                                        United States District Judge




                                                 2
